Pope, Judge.
Appellant brought this action against appellee to recover $2,557.01 allegedly due under the terms of an aircraft lease. Appellee counterclaimed for $2,560.00 allegedly due him under an oral agreement as commission from the sale of said aircraft. Upon trial of the case, appellee was awarded a verdict of $1,850.00. Appellant asserts the trial court erred by overruling his motion to strike appellee’s counterclaim and by “rendering an illegal and inconsistent judgment.” We affirm.
1. Appellant contended that appellee’s counterclaim was barred by UCC 2-201 (1) (Code Ann. § 109A-2—201(1)) because the alleged commission agreement was not in writing. However, since a commission is earned by providing services and the Uniform Commercial Code is applicable to transactions in goods, the trial court properly denied appellant’s motion to strike. Accord, Rhyne v. Garfield, 236 Ga. 694 (225 SE2d 43) (1976); Dixie Lime & Stone Co. v. Wiggins Scale Co., 144 Ga. App. 145 (2) (240 SE2d 323) (1977).
2. Appellant’s enumeration of error attacking the validity of the judgment requires a transcript of the trial for a determination of its merits. “The transcript of the trial not having been filed and transmitted to this court, there is no question presented by this [enumeration] upon which this court can pass.” Dunaway v. Bean, 129 Ga. App. 220, 221 (199 SE2d 395) (1973); Appellate Practice Act §§ 10(c) and 11 (Code Ann. §§ 6-805(c) and 6-806).

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.